     Case 2:21-cv-00316 Document 56 Filed 07/02/21 Page 1 of 4 PageID #: 1243




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                               Civil Action No. 2:21-cv-00316
                                                 Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
        Defendants.


       WEST VIRGINIA SECONDARY SCHOOL ACTIVITIES COMMISSION’S
               MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Now comes West Virginia Secondary School Activities Commission (WVSSAC), by

counsel, Roberta F. Green, Anthony E. Nortz, Kimberly M. Bandy and Shuman McCuskey Slicer

PLLC, and, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, hereby moves this

Court to dismiss all claims asserted against it with prejudice as a matter of law because Plaintiff’s

Complaint fails to state a claim against WVSSAC upon which relief can be granted.1 In this matter,

Plaintiff has alleged that enactment of H.B. 3293 has resulted in violation of Title IX and the Equal

Protection Clause of the 14th Amendment when a principal within the Harrison County Board of

Education system indicated Plaintiff could not run on the girls’ track team. Plaintiff is seeking a

ruling that she is entitled to participate on the sports team of the gender with which she identifies.


1
 See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); Twombly v. Bell Atl. Corp., 550 U.S. 554, 570
(2007).
   Case 2:21-cv-00316 Document 56 Filed 07/02/21 Page 2 of 4 PageID #: 1244




       Here, there is no allegation that WVSSAC has taken any action to enforce H.B. 3293 nor

is WVSSAC called upon to take any action at this time. As such, Plaintiff’s claims against

WVSSAC should be dismissed because there is no potential remedy as against WVSSAC that

would result in the relief Plaintiff seeks. In support of this Motion, WVSSAC contemporaneously

submits its Memorandum of Law.

       Accordingly, WVSSAC respectfully requests that its Motion to Dismiss be granted.

                                           WEST VIRGINIA SECONDARY SCHOOL
                                           ACTIVITIES COMMISSION,
                                           By Counsel.

/S/ Roberta F. Green
______________________________________
Roberta F. Green (WVSB #6598)
Anthony E. Nortz (WVSB #12944)
Kimberly M. Bandy (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
Post Office Box 3953 (25339)
1411 Virginia Street East, Suite 200 (25301
Charleston, WV 25339
(304) 345-1400
(304) 343-1826 FAX
rgreen@shumanlaw.com
anortz@shumanlaw.com
kbandy@shumanlaw.com




                                              2
     Case 2:21-cv-00316 Document 56 Filed 07/02/21 Page 3 of 4 PageID #: 1245




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                           Civil Action No. 2:21-cv-00316
                                             Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
        Defendants.

                                CERTIFICATE OF SERVICE

I hereby certify that I, Roberta F. Green, have this day, the 2nd day of July, 2021, served a true
and exact copy of “West Virginia Secondary School Activities Commission’s Motion to Dismiss
Plaintiff’s Complaint” with the Clerk of Court using the CM/ECF System, which will send
notification of such filing to the following counsel of record:

Loree Stark                                                 Kathleen R. Hartnett
ACLU of WV FOUNDATION                                       Julie Veroff
P.O. Box 3952                                               COOLEY LLP
Charleston, WV 25339-3952                                   101 California St., 5th Floor
lstark@acluwv.org                                           San Francisco, CA 94111-5800
                                                            khartnett@cooley.com

Katelyn Kang                                                Elizabeth Reinhardt
COOLEY LLP                                                  COOLEY LLP
55 Hudson Yards                                             500 Boylston St., 14th Floor
New York, NY 10001-2157                                     Boston, MA 02116-3736
kkang@cooley.com                                            ereinhardt@cooley.com

Andrew Barr                                                 Avatara Smith-Carrington
COOLEY LLP                                                  LAMBDA LEGAL
1144 15th St., Suite 2300                                   3500 Oak Lawn Ave., Suite 500
Denver, CO 80202-5686                                       Dallas, TX 75219
abarr@cooley.com                                            asmithcarrington@lambdalegal.org



                                                3
   Case 2:21-cv-00316 Document 56 Filed 07/02/21 Page 4 of 4 PageID #: 1246




Joshua Block                                     Carl Charles
Taylor Brown                                     Tara Borelli
Chase Strangio                                   LAMBDA LEGAL
ACLU FOUNDATION                                  730 Peachtree Street NE., Suite 640
125 Broad Street                                 Atlanta, GA 30308-1210
New York, NY 10004                               ccharles@lambdalegal.org
jblock@aclu.org

Sruti Swaminathan                                Susan Llewellyn Deniker
LAMBDA LEGAL                                     STEPTOE and JOHNSON, LLC
120 Wall St., 19th Floor                         400 White Oaks Boulevard
New York, NY 10005                               Bridgeport, WV 26330
sswaminathan@lambdalegal.org                     susan.deniker@steptoe-johnson.com

Kelly C. Morgan
BAILEY & WYANT, PLLC
500 Virginia St., East, Suite 600
Charleston, WV 25301
kmorgan@baileywyant.com



                                          /S/ Roberta F. Green
                                          ___________________________________
                                          Roberta F. Green, Esquire (WVSB #6598)
                                          SHUMAN MCCUSKEY SLICER PLLC
                                          Post Office Box 3953 (25339)
                                          1411 Virginia Street E., Suite 200 (25301)
                                          Charleston, West Virginia
                                          Phone: (304) 345-1400
                                          Facsimile: (304) 343-1826
                                          Counsel for Defendant WVSSAC




                                      4
